Citation Nr: 0838444	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  Thereafter, the appeals were denied by Board 
decision dated May 21, 2008.  

In June 2008, the veteran filed a Motion for Reconsideration 
and attached up-to-date VA treatment records.  As these 
records are relevant to the claims on appeal and the RO has 
not had an opportunity to review them, the Board's May 2008 
decision will be vacated and the claims remanded to the RO 
for consideration of the additional evidence.

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board's May 2008 decision did not consider current VA 
treatment records, which were not associated with the claims 
file.




CONCLUSION OF LAW

The criteria to vacate the Board's May 21, 2008, decision 
have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

In correspondence dated in June 2008, the veteran requested a 
reconsideration of the Board's May 2008 decision based on the 
fact that the decision did not take into account VA treatment 
records from the Central Alabama Veterans Health Care System 
East Campus in Tuskegee, Alabama, since July 2006.  He has 
submitted these records, and they have been associated with 
the claims folder.  Inasmuch as the May 2008 Board decision 
deprived him of due process by failing to consider this 
medical evidence, the May 21, 2008, Board decision will be 
vacated.


ORDER

The Board's May 21, 2008, decision is vacated.


REMAND

The Board notes that additional evidence pertinent to the 
claims on appeal has been associated with the claims folder 
subsequent to the most recent issuance of a supplemental 
statement of the case (SSOC) in November 2007.  This evidence 
includes treatment records from the Central Alabama Veterans 
Health Care System East Campus in Tuskegee, Alabama, dated up 
to May 2008.  

The RO has not yet considered this evidence or issued an 
SSOC.  See 38 C.F.R. § 19.31(b)(1) (2007) (SSOC must be 
furnished when the agency of original jurisdiction receives 
additional pertinent evidence after it issues a statement of 
the case but before the appeal is certified and transferred 
to the Board).  In order to protect the veteran's due process 
rights, a remand is required so that the RO may consider this 
evidence.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues on 
appeal, considering all evidence received 
or secured since the November 2007 SSOC.  
If the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative an SSOC and 
afford a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


